IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               January 6, 2015 Session

                STATE OF TENNESSEE v. PAUL WILLIAMS,
                       a/k/a PAUL WILLIAMS EL

                    Appeal from the Circuit Court for Carroll County
                     No. 13CR158     C. Creed McGinley, Judge


                No. W2014-00231-CCA-R3-CD - Filed April 7, 2015


The defendant, Paul Williams, a/k/a Paul Williams El, was convicted by a Carroll County
jury of driving with a cancelled, suspended, or revoked license with a prior offense, a
Class A misdemeanor, and failure to show registration, a Class C misdemeanor. He was
sentenced by the trial court to eleven months, twenty-nine days for the driving conviction
and thirty days for the registration conviction. In this pro se appeal, the defendant
appears to challenge the sufficiency of the convicting evidence and the trial court‟s
jurisdiction over his person. Following our review, we affirm the judgments of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN
and ROGER A. PAGE, JJ., joined.

Paul Williams, a/k/a Paul Williams El, Huntingdon, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Matthew F. Stowe, District Attorney General; and R. Adam Jowers,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

                                        FACTS


       On May 13, 2013, a Tennessee Highway Patrol officer pulled the defendant over
for driving a vehicle that did not have a valid license plate. The defendant‟s wife and
three unbuckled young children were passengers in the vehicle. The defendant gave his
name to the trooper but was unable to provide a valid driver‟s license, registration, or
proof of insurance. After running the defendant‟s name through his computer database,
the trooper learned that the defendant‟s driver‟s license was suspended. The defendant
refused to sign the citations prepared by the trooper and was consequently arrested and
taken to jail. He was subsequently indicted by the Carroll County Grand Jury with
driving on a cancelled, suspended, or revoked license with prior convictions for driving
with his license suspended, failure to show registration, failure to show proof of
insurance, and failure to properly use child restraints. The insurance and child restraint
counts of the indictment were later nolle prosequied, however.


       The defendant opted to represent himself at trial. The State‟s only witness was
Trooper Mark Jackson of the Tennessee Highway Patrol, who testified that on May 13,
2013, he was approaching the intersection of Highway 22 and the north side of the bypass
in Huntingdon when he saw a gray Buick in front of him that did not have a typical
registration plate. Instead, he saw some numbers on the plate, unfamiliar language, and
the words “Sovereign Citizen.” After running the tag number through his computer and
receiving the information that the tag was “not on file,” he pulled the vehicle over.


       Trooper Jackson testified that he approached the driver of the Buick, advised him
why he had pulled him over, and asked for his driver‟s license, vehicle registration, and
proof of insurance. The driver, whom he later identified as the defendant, said his name
was “Paul Williams El,” handed him some unintelligible paperwork, and told him that he
did not need a driver‟s license. Trooper Jackson testified that a woman, later identified as
the defendant‟s wife, was in the backseat with three very young children, none of whom
were wearing seatbelts. He said he returned to his patrol vehicle and called a fellow
officer, Trooper Steele, who told him that he was familiar with the defendant. At his
request, Trooper Steele responded to the scene, spoke with the defendant, checked his
computer, and then provided Trooper Jackson with the defendant‟s date of birth and
driver‟s license number. Trooper Jackson then ran that number through his computer and
learned that the defendant‟s driver‟s license was suspended.


        Trooper Jackson testified that he wrote the defendant citations for the registration
violation, the child restraint violations, and the suspended driver‟s license violation, but
the defendant refused to sign them. He, therefore, arrested the defendant and took him to
jail. Trooper Jackson identified a certified copy of the defendant‟s driving record from
the Tennessee Department of Safety, which was admitted as a trial exhibit. The record
reflects that the defendant‟s driver‟s license was suspended on July 20, 2006. On cross-



                                             2
examination, Trooper Jackson acknowledged that the defendant‟s license plate read
“United States of America sovereign citizen” and did not state that the vehicle to which it
was attached was “a motor vehicle” or “a passenger motor vehicle.” He further
acknowledged that the defendant‟s driver‟s license was expired.


       The defendant‟s sole witness was Kathy Pinkston, who is, apparently, the Carroll
County Deputy Court Clerk who signed the affidavit of complaint against the defendant.
Pinkston acknowledged that the defendant did not sign the complaint and that she had no
knowledge of “any document reflecting [the defendant‟s] authorized signature to appear
as the Defendant[.]”


                                            ANALYSIS


       As best as we can understand, the issues the defendant raises on appeal are
whether the court had in personam jurisdiction over his case and whether the evidence
was sufficient to sustain his convictions. With respect to the first issue, the defendant
appears to argue that the court lacked jurisdiction to try him on the charges because he
never signed the affidavit of complaint or consented to the charges and his driver‟s
license, which the trooper used to identify him, was expired and invalid. With respect to
the second issue, the defendant appears to rely on Tennessee Code Annotated section 55-
10-312, entitled “Registration prima facie evidence of ownership and that operation was
for owner‟s benefit” to argue that he cannot be charged with operating a motor vehicle on
a suspended license because his vehicle was unregistered. According to his reasoning,
the State, because of his unregistered vehicle, lacked prima facie evidence of his
ownership of the vehicle and that he was operating it within the scope of his employment.
The defendant, apparently, believes that he has a “right” to operate a vehicle for personal
travel and is required to have a driver‟s license and vehicle registration only when
exercising the “privilege” of operating a vehicle for commerce.


       Almost identical arguments have been previously rejected by this court. The
defendant in State v. Booher, 978 S.W.2d 953 (Tenn. Crim. App. 1997), was stopped by
a police officer for driving a vehicle that, instead of a Tennessee license plate, displayed a
poster board stating “R.K. Booher, Tennessee Citizen, Owner, Humphreys County
Resident.” Id. at 955. The defendant, who had no Tennessee driver‟s license, refused to
sign the citations prepared by the officer and was later convicted in a bench trial of
driving without a license and driving without vehicle registration. Id. at 954. On appeal,



                                              3
he argued, among other things, that the trial court lacked in personam jurisdiction over
his case because he never consented to the charges or granted the court authority to try
him. Id. at 957. We rejected that argument, stating:


       Consent to laws is not a prerequisite to their enforceability against
       individuals. No person in the State of Tennessee may exempt himself or
       herself from any law simply by declaring that he or she does not consent to
       it applying to them. To do so would result in sheer anarchy. We must all
       abide by the valid laws, even the ones with which we do not agree, or
       justice will be served against us for the violation. The appellant‟s presence
       at his trial in Humphreys County is sufficient to establish jurisdiction over
       his person.


Id. (citations omitted).


       We also rejected the defendant‟s argument that he could not be guilty of the
offenses because “a vehicle only becomes a „motor vehicle‟ when it is registered,” and he
was not required to register his vehicle because he was not engaged in commerce. Id. at
955-56; see also State v. Goodson, 77 S.W.3d 240, 242 (Tenn. Crim. App. 2001)
(applying rationale of Booher to reject defendant‟s claim that he had a constitutional right
to drive a vehicle on a public roadway without a license).


       We, similarly, reject the defendant‟s arguments in the case at bar. In so doing, we
note that the code section cited by the defendant has no relevance to the defendant‟s
offenses. The defendant was convicted of a violation of Tennessee Code Annotated
section 55-4-108(a), which makes it a Class C misdemeanor not to carry and display on
demand a vehicle‟s certificate of registration, and of a violation of Tennessee Code
Annotated section 55-50-504, which makes it a Class A misdemeanor to drive a vehicle
on a public road or other premises frequented by the public when the person‟s license has
been cancelled, suspended or revoked and the person has a prior conviction for the same
offense. We, therefore, conclude that the defendant‟s issues are without merit.




                                             4
                                   CONCLUSION


        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.


                                               _________________________________
                                               ALAN E. GLENN, JUDGE




                                           5